Citation Nr: 9919392	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-29 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The veteran is not a patient in a nursing home.

4.  The veteran's nonservice-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.

5.  The evidence does not show that the veteran has a single 
disability that warrants a schedular 100 percent rating.


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need 
for aid and attendance or due to being housebound, have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The veteran's nonservice-connected disabilities include 
bilateral aphakia, rated 30 percent disabling; pes planus 
with clawed 2nd, 3rd, 4th and 5th toes, bilateral, rated 30 
percent disabling; hypertension, rated 10 percent disabling; 
diabetes mellitus, rated 10 percent disabling; fracture of 
the transverse process of L3, 4 and 5 with chronic lumbar 
strain and osteoarthritis, rated 10 percent disabling; and 
syncope, lymphadenitis, anxiety reaction, hyperventilation 
syndrome, exogenous obesity, duodenal ulcer, leg injury, and 
irregular pupils, each rated noncompensably disabling.  His 
combined nonservice-connected disability rating is 60 
percent.  

The veteran's medical records, in particular recent medical 
reports, have been carefully reviewed.  The United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) has held that 
although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The veteran was granted nonservice-connected pension benefits 
in August 1976.

VA outpatient treatment records dated from 1990 to 1993 
reflect treatment for hypertension and diabetes mellitus.  In 
December 1990, the veteran's hypertension was noted to be 
controlled with medication.  Blood pressure was 102/80.  An 
entry in December 1991 shows corrected vision of 20/30 and 
20/25.  In January 1992, the veteran was given education on 
diet to control diabetes.  A record dated in April 1992 
indicates blood pressure readings of 130/94 and 122/90, and 
an assessment of hypertension - controlled.  Chest X-rays 
taken in January 1993 revealed a left lower lobe parenchyma 
density compatible with acute inflammatory disease.  

The veteran was afforded a VA examination to determine aid 
and attendance and housebound status in August 1993.  At that 
time, he reported that he had been diagnosed as having 
hypertension since 1962 and at the present time took 
hydrochlorothiazide 50 mg. daily.  He also reported taking 
medication for noninsulin dependent diabetes mellitus.  He 
stated that he took nitroglycerin sublingually for angina and 
had bilateral cataract extractions in 1970.  He wore contacts 
lenses and had poor peripheral vision, but had good central 
vision.  He also reported having gout and arthritis.  On 
physical examination, the veteran was 5 feet 6 inches tall 
and weighed 161 pounds.  His blood pressure while sitting was 
150/84.  Pulse was 80 and respirations were 15.  His head was 
normocephalic.  Examination of the eyes showed the pupils to 
be round, regular and equal, reactive to light and 
accommodating directly and consensually.  There was a 
pterygium on the left eye.  Evaluation of the nose, mouth, 
ears, and neck revealed no pertinent findings.  Examination 
of the heart revealed normal sinus rhythm without murmur.  
The lungs were clear to percussion and auscultation.  
Examination of the abdomen revealed a mass in the left lower 
quadrant.  It was not pulsatile.  Genital examination was 
normal.  Examination of the back and spine showed good 
motility with no local tenderness.  Examination of the 
extremities revealed bilateral hammer toes, good equal 
bilateral peripheral pulsations and no edema.  Neurological 
evaluation was normal.  Deep tendon reflexes were 2+ 
bilaterally symmetrical.  The diagnoses were left lower 
quadrant mass, noninsulin dependent diabetes mellitus, 
hypertension, status bilateral cataract extractions, gout by 
history, and arthritis by history.  

VA outpatient treatment records dated from September 1995 to 
October 1997 show that the veteran was treated on numerous 
occasions for optic atrophy associated with diabetes 
mellitus.  

In a statement dated in October 1997, I.H. reported that for 
the past year or more she had performed various types of 
services for the veteran such as transporting him to and from 
various locations, preparing and cooking his meals, and doing 
his laundry.  She indicated that because of the hardship this 
created on her family she would no longer be able to assist 
the veteran and requested that VA provide him assistance.  

The veteran was afforded VA examinations for housebound 
status or permanent need for regular aid and attendance in 
March 1998.  On general medical examination, the veteran 
reported that he lived with his wife in a two-bedroom 
apartment.  He indicated that his wife had lung cancer and 
was currently on chemotherapy.  He did not drive.  He 
explained, "I never drove; I never had a license".  He 
stated that a neighbor brought him to the examination.  When 
asked about his activity, the veteran stated, "just be 
around the house".  He went to the grocery store, either 
with his wife, or a neighbor drove him.  The store was 
approximately 10 blocks distance.  He also walked with a 
neighbor, usually five to six blocks, two or three times a 
week.  He could feed himself, shave himself, put on his 
clothes and undress.  He can take a bath.  He had a nurse 
come three times a week to his house.  He stated that 
basically she checked his vital signs, and gave him Insulin 
sometimes; however, he said that he could give himself the 
shots without assistance.  On physical examination, the 
veteran was 5 feet 6 inches tall and weighed 190 pounds.  
Respirations were 14 per minute with minimal exertional 
dyspnea noted.  Pulse was 80 per minute with regular rhythm.  
Blood pressure was 166/90.  The veteran was said to be very 
cooperative and in no distress.  It was noted that he wore 
glasses.  Findings as to the veteran's head, ears, nose, and 
throat were normal.  The lungs were clear without wheezes, 
rhonchi or rales.  Heart sounds S1 and S2 were normal, 
without murmur, gallop or ectopy.  The abdomen was soft and 
benign with no organomegaly or remarkable tenderness noted.  
He had no hernia.  Rectal examination was omitted.  He had no 
peripheral edema.  Peripheral pulses were palpable.  His gait 
was normal; however, he walked very slowly.  Gross 
neurological examination was non-focal.  Examination of the 
feet revealed severe onychomycosis and deformity of the 
toenails.  He also had some moderate deformity of the toes.  
He had noticeable plantar calluses bilaterally.  He wore 
special shoes.  It was noted that he did not need any 
assistance with undressing or getting dressed, or 
transferring to the scale or examination table.  The 
diagnoses were insulin-dependent diabetes mellitus and 
hypertension, on medication.  The examiner concluded that non 
of the veteran's medical conditions would justify aid and 
attendance and housebound status benefits.  

On VA examination, it was noted that the veteran's past 
ocular history was significant for cataract extraction in 
each eye in 1975 as well as a history of possible optic 
atrophy versus glaucomatous changes in his optic nerves.  
Examination revealed a distance visual acuity best corrected 
to 20/25-3 in each eye with a manifest refraction of +9.25 
sphere +1.50 cylinder at an axis of 125 in the right eye, and 
in the left eye +7.75 sphere +1.00 cylinder at an axis of 57.  
With an add of +3.00 sphere, the veteran was able to read 
Jaeger 2 notation in each eye at near.  Pupillary examination 
demonstrated pupils which were slightly irregular with a 
pupil of 3 mm. in the right eye and 5 mm. in the left eye.  
The right eye had a slightly decreased light reaction, 
however, there was no evidence of an afferent pupillary 
defect in either eye.  Motility demonstrated full versions in 
orthotropic position.  Visual field by confrontation 
technique was somewhat inconsistent with the veteran first 
demonstrating some nasal constriction and later some temporal 
constriction in each eye.  Tonometry by applanation 
demonstrated pressures of 16 in the right eye and 13 in the 
left eye.  The slit lamp examination revealed corneas to have 
arcus changes in each eye, as well as pterygium on the 
medical aspect of the cornea in the left eye which was mild.  
Anterior chamber demonstrated no cell or flare in either eye.  
The veteran was aphakic in each eye and conjunctivae, 
sclerae, lids and lashes were within normal limits in each 
eye.  Funduscopic examination demonstrated cup to disc which 
were somewhat pale, but were 0.3 in each eye.  The maculae, 
vessels, and periphery appear to be within normal limits in 
each eye.  The diagnoses were aphakia, left eye pterygium, 
and refractive error and presbyopia.  

Medical records from Home Health Care dated from March to May 
1998 show that the veteran was seen for regular visits and 
that his general physical was normal.  A nurse provided some 
foot care and general health care instructions.  

In an October 1998 statement, Dr. G.H. stated that the 
veteran was assisted by a neighbor with transportation, used 
a cane due to limited vision, and had age related changes and 
instability.  The diagnoses were hypertension, diabetes 
mellitus and eye sight impairment; all were moderate in 
severity.  The physician indicated that the veteran was not 
bedridden or blind, did not have loss of bowel or bladder 
control, could walk and get around unassisted, and could 
undress and dress himself unassisted.  He could also attend 
to the needs of nature unassisted, wash and keep himself 
ordinarily clean and presentable, and was physically and 
mentally able to protect himself from the everyday hazards of 
life.  He was not confined to a nursing home.  

Analysis

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  The law further provides for an increased rate 
of pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d).

The veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502; 38 
C.F.R. § 3.351(b).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c)(1), (2), (3).  In 
determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: 
the inability of the veteran to dress or undress himself, or 
to keep himself ordinarily clean and presentable; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Additionally, in order to qualify for special monthly pension 
benefits on account of being housebound, a veteran must meet 
the threshold requirement requiring a single permanent 
disability rated as 100 percent disabling under VA's Schedule 
for Rating Disabilities (Rating Schedule) (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17).  
38 C.F.R. § 3.351(d).

In Turco v. Brown, 9 Vet.App. 222 (1996), the Court explained 
that because the VA regulation governing claims of 
entitlement to special monthly pension based on need for 
regular aid and attendance provides that certain enumerated 
factors will be accorded consideration in determining whether 
the claimant is entitled to an award of special monthly 
pension benefits, it is mandatory for VA to consider the 
enumerated factors.  The Court further held eligibility for 
special monthly pension benefits requires that at least one 
of the enumerated factors be present.  Turco, at 224.  
Accordingly, the Board's review of the veteran's request for 
special monthly pension benefits based on the need for 
regular aid and attendance of another person must include 
consideration of the factors outlined in 38 C.F.R. § 3.351(c) 
and 38 C.F.R. § 3.352(a).

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  
The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  In this regard, 
the Board notes that while the comprehensive VA examinations 
conducted in 1998 showed that the veteran suffered from 
multiple disabilities, including hypertension, diabetes 
mellitus, and bilateral aphakia as a result of extraction of 
the cataracts, there was no functional restriction regarding 
strength and coordination which would affect his ability to 
feed, clothe and bathe himself or otherwise attend to the 
wants of nature.  There was also no evidence that the veteran 
required care or assistance on a regular basis to protect 
himself from the hazards or dangers incident to his daily 
environment.  In short, the preponderance of the evidence in 
this case does not provide a basis for a finding that, due to 
his various nonservice-connected disabilities, the veteran is 
precluded from taking care of his daily living activities.  
And insofar as there is no indication that any of the 
criteria listed in 38 C.F.R. § 3.352(a) are present, the 
veteran's claim for special monthly pension based on a need 
for regular aid and attendance must be denied.  Turco, at 
225.

The appellant is also seeking special monthly pension 
benefits based on being housebound.  Entitlement to these 
benefits is predicated on the evidence of record showing that 
the appellant has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  In this case none of these criteria have 
been met.  Additionally, the clinical data does not 
demonstrate that the appellant is confined to his dwelling or 
the immediate premises due to disability.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or due to being housebound, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

